 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WAYNE PARKS,                              No. 2:15-cv-1505 CKD P
12                       Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    JEFFREY ROHLFING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through appointed counsel in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a

19   settlement conference. Therefore, this case will be referred to Magistrate Judge Erica P. Grosjean

20   to conduct a settlement conference at the U.S. District Court, 2500 Tulare Street, Fresno,

21   California 93721 in Courtroom #10 on September 27, 2019, at 1:00 p.m. A separate order and

22   writ of habeas corpus ad testificandum will issue concurrently with this order.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Erica P. Grosjean

25   on September 27, 2019, at 1:00 p.m. at the U.S. District Court, 2500 Tulare Street, Fresno,

26   California 93721 in Courtroom #10.

27          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

28   case shall appear at the Settlement Conference. It is recommended that pertinent evidence to be

                                                       1
 1   offered at trial, documents or otherwise, be brought to the settlement conference for presentation

 2   to the settlement judge. Neither the settlement conference statements nor communications during

 3   the settlement conference with the settlement judge can be used by either party in the trial of this

 4   case.

 5             3. Absent permission from the Court, in addition to counsel who will try the case being

 6   present, the individual parties shall also be present.1 In the case of corporate parties, associations

 7   or other entities, and insurance carriers, a representative executive with authority to discuss,

 8   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.

 9   A representative with unlimited authority shall either attend in person or be available by phone

10   throughout the conference. In other words, having settlement authority “up to a certain amount”

11   is not acceptable.

12             IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

13   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER

14   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT

15   CONFERENCE.

16             4. At least five (5) court days prior to the settlement conference, each party shall submit

17   a Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s

18   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or

19   served on any other party. Each statement shall be clearly marked “confidential” with the date

20   and time of the settlement conference clearly noted on the first page. The Confidential Settlement

21   Conference Statement shall include the following:

22                a. A brief statement of the facts of the case.

23                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24                    which the claims are founded; a forthright evaluation of the parties’ likelihood of

25                    prevailing on the claims and defenses; and a description of the major issues in

26                    dispute.

27                c. A summary of the proceedings to date.

28   1
         In prisoner civil rights cases, the individual defendants need only be available by telephone.
                                                            2
 1                 d. An estimate of the cost and time to be expended for further discovery, pretrial, and

 2                     trial.

 3                 e. The relief sought.

 4                 f. The party’s position on settlement, including present demands and offers and a

 5                     history of past settlement discussions, offers, and demands.

 6   Dated: August 19, 2019
                                                        _____________________________________
 7                                                      CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10   13:park1505.med


11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
